Citation Nr: 0218421	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  96-44 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable disability 
rating for a laceration of the left index finger.  

2.  Entitlement to an initial compensable disability 
rating for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active service from August 1985 to August 
1995.  His DD214 shows an additional four months and four 
days of prior active service, which has not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

The case returns to the Board following a remand to the RO 
in May 2002.  


FINDINGS OF FACT

1.  The veteran submitted a timely notice of disagreement 
with the RO's February 1996 rating decision.  

2.  The veteran did not submit a substantive appeal at any 
time after the RO issued a statement of the case in July 
2002.


CONCLUSION OF LAW

The criteria for perfecting an appeal of the February 1996 
rating decision are not met.  38 U.S.C.A. § 7105(a), (d) 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review is initiated by a notice of disagreement 
and a completed substantive appeal after a statement of 
the case has been furnished.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200 (2002).  A substantive appeal is 
timely if it is received within one year of the date the 
veteran was notified of the denial of his claim, or within 
60 days after the statement of the case was issued, 
whichever period is later.  38 U.S.C.A. § 7105(d)(3); 
38 U.S.C.A. § 20.302(b).  The 60-day period may be 
extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).  Regulations further 
specify that a request for such an extension must be in 
writing and must be made prior to expiration of the time 
limit for filing.  38 C.F.R. § 20.303.  

In this case, the RO granted service connection for each 
disability set forth above and assigned a noncompensable 
(zero percent) initial disability rating.  Correspondence 
received from the veteran at the RO in April 1996 and 
October 1996 constitutes a notice of disagreement with the 
assigned disability ratings.  As instructed by the Board 
in the May 2002 remand, the RO issued the veteran and his 
representative a statement of the case and VA Form 9, 
Appeal to Board of Veterans' Appeals, in July 2002.  The 
accompanying letter specified that that veteran needed to 
file a formal appeal within 60 days in order to perfect 
his appeal.  The RO sent the statement of the case to the 
veteran's last address of record.  It was not returned as 
undeliverable.  Review of the claims folder revealed that 
no VA Form 9, or other correspondence from the veteran or 
his representative acceptable in lieu of a VA Form 9, has 
been received.  See 38 C.F.R. § 20.202.  

Because the statement of the case was issued in July 2002, 
more than one year after the February 1999 rating decision 
at issue, the veteran had 60 days in which to perfect his 
appeal or to request an extension of time in which to 
perfect the appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§§ 20.302(b), 20.303.  The RO properly advised the veteran 
of this requirement.  However, the veteran failed to 
submit a VA Form 9 or any other correspondence acceptable 
as a substantive appeal.  There is no indication from the 
claims folder or allegation from the veteran that he did 
not receive the statement of the case.  Accordingly, the 
Board finds that the veteran has not perfected his appeal 
of the February 1996 rating decision with respect to the 
issues listed above, such that the Board has no 
jurisdiction to consider the appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  The appeal must therefore 
be dismissed.  


ORDER

The appeal is dismissed.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

